David Schmidt 152 North Road Chester, NJ 07930 June 26, 2012 Mrs. Linda Grable, Chairman of the Board and CEO Mr. Allan Schwartz, Director, Executive Vice President and CFO Imaging Diagnostic Systems, Inc. 5th Terrace Fort Lauderdale, FL 33309 Re: Director Resignation Dear Mrs. Grable and Mr. Schwartz: Due to my general disagreement with the management and direction of the Company, I hereby resign from the Company’s Board of Directors, effective immediately. Sincerely, /s/ David Schmidt David Schmidt
